DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/27/2022 has been entered.
Election/Restrictions
Newly submitted claim 22 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 22 is part of the non-elected species as shown in Fig. 17, 18 and 21. (species K and N)
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 22 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Objections
Claims 1-3, 6-8, 11, 14, 16-18, 20-21 are objected to because of the following informalities:  
“a/the movable mold element” throughout the claims should be “a/the first movable mold element” to distinguish with the “second movable mold element”.
“designed to guide” in claim 6 and 20 should be “configured to guide” 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3, 16-18 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Gronquist (US 20050047951).
	Regarding claim 1, Gronquist discloses a method (Fig. 3-4D) for producing a blank for the production of a cutting tool (Fig. 3), in which a green body [0025-0026] extending in the direction of an extrusion axis (horizontal axis as viewed in Fig. 4D) is produced from extrusion material by means of an extruder (20’) that has an extrusion channel ([0048] extrusion passage 24 is the passage inside 20’ where the material passes) extending along the extrusion axis, wherein the extrusion channel, together with a movable mold element (40), form an adjustable die of the extruder ([0048] line 4 -16: elements 40, 41, and the passage 24 forms the shape of the cutting tool. Therefore, elements 40, 41, and the passage form an adjustable die), the method comprising: moving ([0048] After the chip flutes reach the desired chip flute length, the cores 40, 41 are pulled back and the extrudate reverts to the roundness that is necessary to shape the drill shank) the movable mold element relative to the extrusion channel and within said extrusion channel during the extrusion of the green body, wherein the movable mold element is moved during the extrusion of the green body so that, as a result, the extruded green body has a first functional segment (portion with chip flutes – see Fig. 3) and a second functional segment (portion with shank) following in the direction of the extrusion axis, wherein the first functional segment and the second functional segment have different geometries (see Fig. 3) that are formed by the adjustable die, wherein the movable mold element is moved in an orthogonal direction (see Fig. 4A and D: vertical direction) to the extrusion axis during the extrusion of the green body; and moving a second movable mold element (interpreted to be a piston which pushes the material into the die. Inherently, there is always a piston which pushes the material into the die in material extrusion) along the extrusion axis of the extrusion channel during the extrusion of the green body.  

    PNG
    media_image1.png
    273
    462
    media_image1.png
    Greyscale

	Regarding claim 2, Gronquist discloses the method according to claim 1, wherein a hollow shaft (see Fig. 3 and 1a: 14 is a channel therefore the shaft is hollow) is produced within the extrusion material during the extrusion of the green body.  
	Regarding claim 3, Gronquist discloses the method according to claim 1, wherein the movable mold element is moved during the extrusion of the green body in such a way that a reduced cross section (as shown in Fig. 3 and 1A, the chip flute part has reduced cross section than the shank portion), a hollow shaft, at least one flute, and/or at least one cooling channel is formed in one of the first and second functional segments.  
	Regarding claim 16, Gronquist discloses an extruder (Fig. 3-4D) for producing green bodies [0025-0026], comprising: an extrusion channel (24) extending along an extrusion axis (horizontal axis as viewed in Fig. 4D) and a movable mold element (40), wherein the extrusion channel and the movable mold element form an adjustable die ([0048] line 4 -16: elements 40, 41, and the passage 24 forms the shape of the cutting tool. Therefore, elements 40, 41, and the passage form an adjustable die) configured for producing an extruded green body (Fig. 3) extending in the direction of the extrusion axis, wherein the movable mold element is movable relative ([0048] After the chip flutes reach the desired chip flute length, the cores 40, 41 are pulled back and the extrudate reverts to the roundness that is necessary to shape the drill shank) to the extrusion channel within the extrusion channel during the extrusion of the green body, whereby the movable mold element of the adjustable die is moved so that the extruded green body has a first functional segment (portion with chip flutes – see Fig. 3) and a second functional segment (portion with shank) following the first functional segment in the direction of the extrusion axis, wherein the first functional segment and the second functional segment have different geometries (see Fig. 3) that are formed by the adjustable die, wherein the movable mold element is moved in an orthogonal direction (vertical direction as viewed in Fig. 4D) to the extrusion axis during the extrusion of the green body, and wherein a second movable mold element (interpreted to be a piston which pushes the material into the die. Inherently, there is always a piston which pushes the material into the die in material extrusion) is moved along the extrusion axis during the extrusion of the green body.  

    PNG
    media_image1.png
    273
    462
    media_image1.png
    Greyscale


	Regarding claim 17, Gronquist discloses the extruder according to claim 16, wherein a hollow shaft (see Fig. 3 and 1a: 14 is a channel therefore the shaft is hollow) is produced within the extrusion material during the extrusion of the green body.  
	Regarding claim 18, Gronquist discloses the extruder according to claim 16, wherein the movable mold element is moved during the extrusion of the green body in such a way that a reduced cross section (as shown in Fig. 3 and 1A, the chip flute part has reduced cross section than the shank portion), a hollow shaft, at least one flute, and/or at least one cooling channel is formed in one of the first and second functional segments.  
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gronquist (US 20050047951).
	Regarding claim 21, Gronquist discloses the method according to claim 1.
	Gronquist also discloses that pinion 50 rotates the die 29 relative to the movable element 40 and die 42 during the extrusion of the green body [0045-0046]. 
	However Gronquist fails to disclose wherein the movable mold element is rotated during the extrusion of the green body.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the Gronquist to rotate the movable element 40 and 42 relative to the die 29 instead of rotating the die 29 relative to the movable element 40 and die 42 since it would have been obvious to try -- choosing from a finite number of identified predictable solutions, with a reasonable expectation of success. See MPEP 2143 Section I (E). Rotating element A relative to element B or rotating element B relative to A would be obvious to try to create relative rotation between the two die parts to create helical cutting edge of the drill bit as shown in Fig. 3. 
Response to Arguments
Applicant's arguments filed 04/27/2022 have been fully considered but they are not persuasive. 
Although examiner noted during the interview on 04/22/2022 that Gronquist appears to be silent to the second movable mold element that moves along the extrusion axis, examiner notes that under the broadest reasonable interpretation, the extrusion piston is interpreted to be the second movable mold element. Examiner notes that additional structural limitation of the second movable mold element that would prevent such interpretation would overcome the reference as cited. 
Allowable Subject Matter
Claims 6-8, 11, 14, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
prior art does not disclose or render obvious a method comprising "...wherein the movable mold element is configured to guide a filament which is moved relative to the movable mold element during the extrusion of the green body so that said filament at least intermittently emerges with a free end from the movable mold element and extends into the extrusion material…" as set forth in claim 6. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claims 6-8, 11 are deemed patentable over the prior art of record.
prior art does not disclose or render obvious a method comprising "...wherein the green body is produced from two different extrusion materials, wherein the extruder has a slide control movable between two positions, wherein the slide control releases one of two extrusion material feed devices toward the extrusion channel depending on the position, and wherein the slide control is moved between the two positions during the extrusion of the green body…" as set forth in claim 14. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claim 14 is deemed patentable over the prior art of record.
prior art does not disclose or render obvious an extruder comprising "... wherein the movable mold element is configured to guide a filament which is moved relative to the movable mold element during the extrusion of the green body so that said filament at least intermittently emerges with a free end from the movable mold element and extends into the extrusion material…" as set forth in claim 16. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claim 20 is deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725